DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 10/19/21.
	Examiner notes the previous withdrawal of prior art on 1/22/21.
Claims 1, 4, 7, 10, and 14 have been amended.
	Claims 2, 6, 9, 12, and 16 have been canceled.
	Claim 18 is new.
	Therefore, claims 1, 3-5, 7-8, 10-11, 13-15, and 17-18 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 7, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, as amended, the independent claims now describe a method for “rearranging” a user interface to display product recommendations.  Examiner notes that this concept is 
Dependent claims 3, 5, 8, 11, 13, 15, and 17-18 are likewise rejected due to their dependency on the aforementioned independent claims.
  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-5, 7-8, 10-11, 13-15, and 17-18 are directed to the abstract idea of providing offers and recommendations based on decay curves, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. marketing activities) and a mathematical concept (i.e. mathematical relationships).  
Independent claim 1 describes a process comprising: generating decay curves based on sold products and services, displaying a marketplace to the user, receiving an offer recommendation request to sell a product, identifying a category decay curve associated with a category for the recommendation request, identifying a decay curve 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing and maintaining decay curves and listings associated with categories.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
technical elements including a “server” for performing the method, a “database” for storing decay curves, a “non-transitory computer-readable device” for storing executable instructions, a “user interface” for displaying data to a user, and a “processor” for executing the method. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a computer server). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, 
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3, 5, 8, 11, 13, 15, and 17-18 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding generating blended recommendations and offers.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
First, Applicant argues that the claims are integrated into a practical application because they recite technical components.  Specifically, Applicant points to the notion that the decay curves and generated recommendations incorporate temporal factors such as the age of the listing, aspects of the seller, and the product/service.  Applicant further states that the generated blended recommendation also incorporates the temporal factors when weighing or averaging the factors and determining the best time for the offer.  These are not technical features.  Rather, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Next, Applicant alleges that the claims disclose a technical solution to a technical problem.  Examiner again disagrees, noting that the thrust of the invention is toward the economic and mathematical features.
Next, Applicant argues that the claims are eligible in view of the Federal Circuit’s holding in Amdocs.  Examiner disagrees.  In Amdocs, the Federal Circuit reversed the district court decision and provided additional guidance for applying the two-step patent-eligibility test in Alice. The majority examined the claims in light of the Court’s prior decisions to determine whether the claims at issue are similar to those previously found ineligible. The Court explained that the claims at issue, even if they are directed to an abstract idea, “contain[] a sufficient ‘inventive concept’” to render them patent-eligible. The Court relied on the claims constructions of certain terms that required a specific distributed architecture and network devices “working together in a distributed manner.” The Court recognized that, although the claims may recite generic components, those 
The court further determined that Applicant’s inventive concept revolved around “an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). . . [where the] claim’s enhancing limitation necessarily requires that…generic components operate in an unconventional manner to achieve an improvement in computer functionality.” Amdocs, 841 F.3d at 1300-1301.  As discussed above, the allegedly unconventional aspects of the pending claims concern economic, not technological, factors.
Next, Applicant argues that the claims are eligible in view of the Federal Circuit’s holding in McRO.  Contrary to Applicant’s contention, the claims here are critically different from those that the Federal Circuit determined to be patent eligible in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016).  
The claims in McRO were drawn to the creation of something physical – namely, the complex methodology of displaying “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. At 1313.  The claimed improvement was to how the physical display operated to produce better quality images, unlike Applicant’s invention, which is directed to an improvement in personalized offer recommendations with no improved display mechanism.  In its ruling, the Federal Circuit noted that the claims did not simply disclose an automated task previously performed by humans, but instead recited a new computerized process that was not previously used by animators.  In reaching this conclusion, the court looked to McRO at 24).  Conversely, the Plaintiffs substantiated their position by providing specific evidence that the method described in the claims was not previously used by animators, and that their process was distinguishable because it used “a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results.” (McRO at 25).
Turning to the instant invention, it is clear that the claims are merely drawn to a method of advertising that is performed in a routine and conventional manner via generic computer technology.  Applicant has also failed to provide convincing evidence that the disclosed process utilizes a specific ordered set of rules and/or technical improvement that has not been previously applied in the art. 
Therefore, notwithstanding Applicant’s insistence to the contrary, the claims of the instant invention are not triggered by the holding in McRO, but rather disclose a number of abstract ideas (as explained above) that are associated with generic computer technology.  
For at least these reasons, the rejection under 35 USC 101 is sustained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681